Citation Nr: 1019281	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  08-27 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
from May 12, 1998, to March 18, 2008, and a disability rating 
in excess of 10 percent from March 19, 2008, for diplopia due 
to residuals of right eye lid injury.

2.  Entitlement to service connection for left wrist ganglion 
cyst, (claimed as muscle condition of the left wrist).

3.  Entitlement to service connection for residuals of 
bilateral frozen feet (also claimed as frostbite of the 
feet).

4.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's wife


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to May 
1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from December 1998 rating decisions of the 
Department of Veterans Affairs (VA) Regional Offices (ROs) in 
Little Rock, Arkansas, and St. Petersburg, Florida, 
respectively.  In a December 1998 rating decision, the Little 
Rock RO granted service connection for diplopia due to 
residuals of right eye lid injury and assigned an initial 
noncompensable disability rating, effective May 12, 1998; 
denied a claim of entitlement to service connection for a 
right ankle disability and denied a claim of entitlement to 
service connection for residuals of bilateral frozen feet 
(also claimed as frostbite of the feet).  The claims file 
subsequently was transferred to the RO in St. Petersburg, 
Florida.

In a November 2007 rating decision, the St. Petersburg RO 
denied service connection for left wrist ganglion cyst, 
(claimed as muscle condition of the left wrist) and confirmed 
and continued the previously denied claim of entitlement to 
service connection for residuals of bilateral frozen feet 
(also claimed as frostbite of the feet) on the basis that no 
new and material evidence had been received to reopen the 
claim.

However, the Board notes that the Veteran filed a timely 
notice of disagreement with the December 1998 rating decision 
in March 1999.  The Veteran was issued a statement of the 
case (SOC) in December 1999.  In a correspondence received by 
the RO in January 2000, the Veteran indicated that he 
requested a hearing in order to give testimony on his behalf.  
The Board views the Veteran's January 2000 correspondence as 
a substantive appeal.  As the Veteran perfected a timely 
appeal of the December 1999 rating decision, this obviates 
the need for the Veteran to submit new and material evidence 
to reopen his claim for service connection for residuals of 
bilateral frozen feet (also claimed as frostbite of the 
feet).  Additionally, the issues of entitlement to an initial 
compensable disability rating for diplopia due to residuals 
of right eye lid injury and service connection for a right 
ankle disability are also currently before the Board, as the 
December 1998 rating decision never became final.

In an August 2008 rating decision, the St. Petersburg  RO, in 
part, granted a higher disability rating of 10 percent for 
diplopia due to residuals of right eye lid injury effective 
March 19, 2008.  As a higher schedular evaluation for this 
disability is possible, the issue of entitlement to a rating 
in excess of 10 percent remains before the Board on appeal.  
See AB v. Brown, 6 Vet. App. 35 (1993). 

In March 2010, the Veteran and his wife testified before the 
undersigned at a Board hearing at the RO in St. Petersburg, 
Florida.  A transcript of that hearing has been associated 
with the claims file. 

Of preliminary importance, because the claim for a higher 
rating for the Veteran's service-connected diplopia due to 
residuals of right eye lid injury involves a request for 
higher ratings following the grant of service connection, the 
Board has characterized this claim in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for a previously service- connected 
disability). 

The issues of service connection for left wrist ganglion 
cyst, (claimed as muscle condition of the left wrist and 
service connection for residuals of bilateral frozen feet 
(also claimed as frostbite of the feet) are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  Prior to March 19, 2008, the Veteran's diplopia due to 
residuals of right eye lid injury did not result in 
measurable diplopia or compensable visual acuity loss.

2.  Since March 19, 2008, the Veteran's right eye vision was 
20/25 and his left eye vision was 20/20; also shown on 
examination was evidence of right eye diplopia beyond the 
lateral 20 degrees.

3.  The competent medical evidence of record fails to 
demonstrate a current chronic right ankle disability. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
diplopia due to residuals of right eye lid injury prior to 
March 19, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.84a, Diagnostic Codes 6061 
to 6079, 6090 (2009).

2.  The criteria for an initial rating in excess of 10 
percent for diplopia due to residuals of right eye lid injury 
since March 19, 2008, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.84a, Diagnostic 
Codes 6061 to 6079, 6090 (2009).

3.   The criteria for service connection for a right ankle 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this case, several of the claims stem from a 1998 rating 
decision that pre-dated the enactment of the VCAA.  In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits. The Court acknowledged in Pelegrini that where, 
as here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice. Rather, the appellant has the right to 
a content complying notice and proper subsequent VA process.  
In general, where complete notice is not timely accomplished, 
such error may be cured by issuance of a fully compliant 
notice, followed by readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Veteran's diplopia claim arises from an appeal of the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA with respect to this issue.

Regarding the issue of service connection for an ankle 
disability, in an August 2007 letter, the RO provided notice 
to the Veteran explaining what information and evidence was 
needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the Veteran, and what information and evidence would be 
obtained by VA.  The letter also provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this appeal, the Board notes that the VCAA notice in this 
case was not provided prior to the initial unfavorable 
decision on the claim.  See Pelegrini, 18 Vet. App. 112.  
Additionally, the record does not include a notice letter 
specific to what information and evidence was needed to 
substantiate the claim for service connection for a right 
ankle disability.  However, the Board finds that any notice 
defect was harmless error.  Indeed, the lack of such specific 
notice here is not shown to prejudice the Veteran.  Rather, 
the Board determines that from the correspondence of record, 
a reasonable person should have understood how to 
substantiate the claim.  Moreover, appropriate notice as to 
the left wrist disability was accomplished in September 2007, 
prior to the initial adjudication of that issue.  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  Additionally, he was afforded VA 
examinations in August 1998 and July 2008 that were fully 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran was not provided with a VA examination and 
opinion to assess the current nature and etiology of any 
right ankle disorder.  In determining whether the duty to 
assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a veteran's claim 
for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no evidence establishing any current 
right ankle disability.  Accordingly, an examination is not 
necessary here, even under the low threshold of McLendon.  

Also of record and considered in connection with the appeal 
are various written statements submitted by the Veteran and 
his representative.  Such statements do not identify any 
outstanding medical evidence. 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

I.  Increased rating- diplopia due to residuals of right eye 
lid injury

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity. Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  Where, as here, the appellant has 
expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for 
that disability, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Veteran's diplopia has been rated under Diagnostic Code 
6090, for diplopia due to limited muscle function.  See 38 
C.F.R. § 4.84a (2009). 

Under Diagnostic Code 6090, ratings are based on the degree 
of diplopia and the equivalent visual acuity.  The ratings 
are applicable to only one eye.  A rating cannot be assigned 
for both diplopia and decreased visual acuity or field of 
vision in the same eye.  When diplopia is present and there 
is also ratable impairment of visual acuity or field of 
vision of both eyes, the ratings for diplopia will be applied 
to the poorer eye while the better eye is rated according to 
the best-corrected visual acuity or visual field.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6090, Note (2).  

When the diplopia field extends beyond more than one quadrant 
or more than one range of degrees, the evaluation for 
diplopia will be based on the quadrant and degree range that 
provide the highest evaluation.  38 C.F.R. § 4.84a, 
Diagnostic Code 6090, Note (3).  

When diplopia exists in two individual and separate areas of 
the same eye, the equivalent visual acuity will be taken one 
step worse, but no worse than 5/200.  38 C.F.R. § 4.84a, 
Diagnostic Code 6090, Note (4).  

If the diplopia is from 31 to 40 degrees, it is rated (a) 
equivalent to 20/40 visual acuity if it is up; (b) equivalent 
to 20/70 visual acuity if it is lateral; and (c) equivalent 
to 20/200 visual acuity if it is down.  

If the diplopia is from 21 to 30 degrees, it is rated (a) 
equivalent to 20/70 visual acuity if it is up; (b) equivalent 
to 20/100 visual acuity if it is lateral; and (c) equivalent 
to 15/200 visual acuity if it is down.  

If the diplopia is central at 20 degrees, it is rated 
equivalent to visual acuity of 5/200.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6090.  

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  The assignment 
of disability evaluations for visual acuity is a purely 
mechanical application of the rating criteria.  A disability 
rating is based on the best distant vision obtainable after 
the best correction by glasses.  38 C.F.R. § 4.75.  Under 
these criteria, impairment of central visual acuity is 
evaluated from noncompensable to 100 percent based on the 
degree of the resulting impairment of visual acuity.  38 
C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  The 
percentage evaluation will be found from Table V by 
intersecting the horizontal row appropriate for the Snellen 
index for one eye and the vertical column appropriate to the 
Snellen index of the other eye.  38 C.F.R. §§ 4.83a.

A noncompensable rating is warranted for impairment of 
central visual acuity when vision in both eyes is 20/40.  38 
C.F.R. § 4.84a, Diagnostic Code 6079. 

A 10 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is 20/100 and vision in the other eye is 
correctable to 20/40; (2) when vision in one eye is 20/70 and 
vision in the other eye is correctable to 20/40; (3) when 
vision in one eye is 20/50 and vision in the other eye is 
correctable to 20/50; (4) when vision in one eye is 20/50 and 
vision in the other eye is correctable to 20/40.  38 C.F.R. § 
4.84a

When visual acuity in one eye is 5/200, a 30 percent rating 
is applicable when corrected visual acuity in the other eye 
is 20/40, and a 40 percent rating is assigned when the visual 
acuity in the other eye is 20/50.  See 38 C.F.R. § 4.84a, 
Diagnostic Codes 6073, 6074; see Butts v. Brown, 5 Vet. App. 
532 (1993). 

Again, the Veteran is in receipt of a noncompensable 
evaluation for his right eye diplopia prior to March 19, 
2008.

Concerning the period prior to March 19, 2008, the Veteran 
underwent a VA ophthalmological examination in August 1998.  
The Veteran's vision without correction was 20/20 in the 
right eye and 20/20 in the left eye.  The extraocular muscles 
were intact and there was no evidence of ptosis.  The visual 
fields by Goldman's testing showed no peripheral defects.  
The diagnosis was a scar above the left eyebrow, normal 
visual fields and no evidence of ptosis.  No other evidence 
during the period in question addresses the Veteran's right 
eye disability.

After a careful consideration of the record under the laws 
and regulations as set forth above, the Board finds that a 
compensable evaluation for the Veteran's diplopia for the 
period prior to March 19, 2008 is not warranted.  In this 
regard, the competent medical evidence of record does not 
establish constant diplopia.  In fact, the August 1998 VA 
examination showed no peripheral defects.  The Veteran was 
shown to have 20/20 vision in both eyes.  This equates to a 
noncompensable rating.  

For the period since March 19, 2008, the Veteran is assigned 
a 10 percent evaluation for his right eye disability.  He 
underwent a VA eye examination in July 2008.  At that time, 
he reported that he had not been able to see very well in his 
right eye since 1983.  On examination without correction, his 
right eye was 20/25, which was the best corrected visual 
acuity.  Vision in the left eye without correction was 20/20, 
which was the best corrected visual acuity.  Ocular motility 
was full in the left eye but there was a constant diplopia in 
the right gaze.  He showed four Doppler correction required 
for single vision on the right eye and so, he had a comitant 
esotropia.  The examiner noted that there was competent 
diplopia, visual fields, and diplopia fields were included 
and indicate a depressed visual field on the right eye, and 
diplopia fields also indicate a comitant diplopia.

On the July 2008 VA examination, diplopia was found to be 
present when testing at all distances.  However, there was no 
diplopia in the central 20 degrees.  When based on the 
quadrant and degree range that provide the highest 
evaluation, there was diplopia within 21 to 30 degrees of the 
lateral range. 

The evidence does not show that a rating in excess of 10 
percent is warranted based upon the findings of the Veteran's 
visual acuity, visual fields or diplopia.  According to the 
Goldman Perimeter Chart associated with the July 2008 VA 
examination report, which was interpreted by the VA examiner, 
the Veteran has right eye lateral diplopia beyond the central 
20 degrees; i.e. in the 21 to 30 degree range.  See 38 C.F.R. 
§ 4.77.  Under code 6090, these findings are comparable to 
right eye visual acuity of 20/100.  The Veteran's left eye 
corrected visual acuity has been assessed as 20/20.  Applying 
the aforementioned corrected vision values to Table V fails 
to produce a rating higher than 10 percent.  See 38 C.F.R. § 
4.84, Diagnostic Code 6079.  

Again, a 10 percent disability rating is applicable when the 
central visual acuity in one eye (poorer eye - in this case 
the right eye) is 20/100 and vision in the other (better eye 
- the left eye in this case) is 20/40.  Essentially, the 
Veteran's left eye is evaluated as 20/40 which is considered 
"normal" for VA rating purposes; although the record reflects 
that the worst corrected distant visual acuity in the left 
eye is actually better than 20/40 [(20/20)].  According to 
Table V, when vision in one eye is 20/40, a rating in excess 
of 10 percent is assignable only when the vision in the other 
eye is 20/200.  See 38 C.F.R. § 4.84a, Table V.  In this 
case, the Veteran has corrected visual acuity of 20/20 in the 
left eye.  Therefore, a higher rating may not be awarded 
under Diagnostic Code 6090. 

Finally, the Board has considered whether "staged" ratings 
are appropriate. See Fenderson, supra.  The record, however, 
does not support assigning different percentage disability 
ratings during the period in question. 

Extraschedular Considerations

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  
Here, the Board finds that the disability picture presented 
by the Veteran's diplopia due to residuals of right eye lid 
injury is appropriately contemplated by the rating schedule.  
Indeed, higher evaluations for the claimed disability exist, 
but such criteria have not been satisfied here.  Therefore, 
referral for consideration of an extraschedular evaluation is 
not warranted. Thun.  Id. 

II.  Service connection- right ankle disability

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, if manifest to a compensable 
degree within one year after discharge from service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R.§§ 3.307, 3.309.

In this case, the Veteran asserts that he has current right 
ankle arthritis that is related to service.  However, 
considering the record, to include statements made by the 
Veteran, the Board finds that the criteria for service 
connection have not been met.

Service treatment records are negative for complaints or 
treatment for a right ankle disability.  

On VA examination in September 1998, the Veteran was 
diagnosed with residuals of frostbite of the feet and toes.  
However, the examination was negative for complaints or 
diagnoses related to a right ankle disability.  No other 
post-service clinical evidence demonstrates any 
manifestations of a right ankle disability, nor does the 
Veteran raise right ankle complaints when seeking treatment 
for other problems.  

After a full review of the record, including the medical 
evidence and the Veteran's statements, the Board finds that 
service connection for a right ankle disability, is not 
warranted. 

Again, none of the medical evidence of record reflects a 
current diagnosis of any a right ankle disability, and the 
Veteran has not presented or identified any existing medical 
evidence that, in fact, reflects a diagnosis of a right ankle 
disability.  

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. § 
1110.  Thus, where, as here, no competent and persuasive 
medical evidence establishes the disability for which service 
connection is sought, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In the instant case, the claim for service connection for 
right ankle disability must be denied, because the first 
essential criterion for a grant of service connection-
evidence of a current disability upon which to predicate a 
grant of service connection-has not been met.

In addition to the medical evidence, the Board has considered 
assertions advanced by the Veteran.  However, questions of 
medical diagnosis and causation are within the province of 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As a layperson without the appropriate 
medical training or expertise, the Veteran is not competent 
to render a probative (persuasive) opinion on a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, his own assertions as 
to either the nature or etiology of his right ankle 
complaints have no probative value. 

The Board does acknowledge Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007), in which the Federal Circuit stated 
that lay evidence is competent and sufficient in certain 
instances related to medical matters. Specifically, the 
Federal Circuit commented that such instances include to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional. Id. Similarly, 
the U.S. Court of Appeals for Veterans Claims (the Court) has 
held that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the factors outlined in Jandreau have not been 
met.  Again, there is a complete absence of medical evidence 
demonstrating any right ankle symptomatology whatsoever. 
Accordingly, the claim for service connection must be denied.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990). 


ORDER

Entitlement to an initial compensable disability rating from 
May 12, 1998, to March 18, 2008, and a disability rating 
higher than 10 percent from March 19, 2008, for diplopia due 
to residuals of right eye lid injury is denied.

Entitlement to service connection for a right ankle 
disability is denied.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The threshold for finding a link between current disability 
and disease or injury in service is low.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the Veteran's claim of entitlement to service 
connection for residuals of bilateral frozen feet (also 
claimed as frostbite of the feet), November 1984 and January 
1985 service treatment records reflect that complaints of 
frozen feet.  The Veteran was diagnosed with chronic 
frostbite.  The Veteran underwent a VA cold protocol injury 
examination in September 1998.  The VA examiner diagnosed the 
Veteran with history of frostbite, feet and toes, with 
symptoms suggestive of neuropathy.  However, the September 
1998 examiner did not address the relationship, if any, 
between such current disability and the Veteran's service, to 
include the in-service injuries, noted above.  The medical 
evidence must show not only a currently diagnosed disability, 
but also a nexus, that is, a causal connection, between this 
current disability and the Veteran's service.  Id; see also 
Hickson v. West, 12 Vet. App. 247 (1999). 

Given the facts noted above, the Board finds that the 
evidence currently of record is insufficient to resolve the 
claim for service connection for residuals of bilateral 
frozen feet (also claimed as frostbite of the feet),and that 
further medical examination and opinion in connection with 
this claim are warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4).

Regarding the Veteran's claim of entitlement to service 
connection for left wrist ganglion cyst, (claimed as muscle 
condition of the left wrist), the Veteran has a current 
diagnosis of radial sensory nerve neuroma.  See May 2008 VA 
clinical record.

The Veteran's service treatment records reflect that he 
fractured his left thumb in service in December 1983.  There 
is no showing of any other treatment or complaints regarding 
the left hand.  

An examination is required so that a medical professional can 
review the entire medical record, consider the relevant 
accurate history, and provide an informed opinion as to 
whether the Veteran has a current left wrist disability, and 
if so, whether the left wrist disability is related to 
service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who have treated him for his bilateral 
feet and left wrist  disabilities.  After 
the Veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  Appropriate efforts must be made 
to obtain all available VA treatment 
records.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  
Additionally, any negative search results 
must be communicated to the Veteran, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

2.  Thereafter, the Veteran should be 
scheduled for a VA cold protocol 
examination.  The claims file must be 
provided to the examiner prior to the 
examination and the report must indicate 
that the file was reviewed in conjunction 
with the examination.  All indicated 
evaluations, studies, and tests should be 
accomplished and any such results must be 
included in the examination report.  
After performing the examination, the 
examiner should provide opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that the Veteran has a current frost 
bite/cold injury of the feet disability 
that had its onset during service, was 
manifested within one year thereafter or 
is in any other way related to the 
Veteran's active service.  The examiner 
should provide the rationale for all 
opinions provided.  If the examiner 
cannot respond without resorting to 
speculation, he should explain why a 
response would be speculative.

3.  The Veteran should be scheduled for a 
VA orthopedic examination.  The claims 
file must be provided to the examiner 
prior to the examination and the report 
must indicate that the file was reviewed 
in conjunction with the examination.  All 
indicated evaluations, studies, and tests 
should be accomplished and any such 
results must be included in the 
examination report.  After performing the 
examination, the examiner should provide 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the Veteran has a 
current left wrist disability had its 
onset during service, was manifested 
within one thereafter or is in any other 
way related to the Veteran's active 
service.  The examiner should provide the 
rationale for all opinions provided. If 
the examiner cannot respond without 
resorting to speculation, he should 
explain why a response would be 
speculative.

4.  Thereafter, readjudicate the claims.  
If the determinations remain unfavorable 
to the Veteran, issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


